In the

      United States Court of Appeals
                  For the Seventh Circuit
                      ____________________
No. 15-3395
FLOYD MAY,
                                                   Plaintiff-Appellant,
                                  v.

SYLVIA MAHONE, et al.,
                                                Defendants-Appellees.
                      ____________________

          Appeal from the United States District Court for the
            Northern District of Illinois, Eastern Division.
             No. 1:11-cv-07503 — John W. Darrah, Judge.
                      ____________________

    SUBMITTED OCTOBER 18, 2017 — DECIDED JANUARY 18, 2019
                   ____________________

     Before FLAUM, RIPPLE, and ROVNER, Circuit Judges.
   PER CURIAM. In our earlier examination of this case, we
questioned whether Mr. May filed a timely notice of appeal
from the decision of the district court but decided that we
lacked sufficient information to answer that question. See May

 After examining the briefs and record, we have concluded that oral ar-
gument is unnecessary. Thus, the appeal is submitted on the briefs and
record. See Fed. R. App. P. 34(a)(2)(C).
2                                                  No. 15-3395

v. Mahone, 876 F.3d 896, 898 (7th Cir. 2017). While retaining
jurisdiction over the case, we therefore ordered a limited re-
mand to the district court with instructions to determine
whether Mr. May had submitted a notice of appeal on or be-
fore August 10, 2015, in compliance with Rule 4(c) of the Fed-
eral Rules of Appellate Procedure. Id. at 899.
    On September 12, 2018, the district court, after affording
the parties an opportunity to engage in discovery, held a hear-
ing. The evidence consisted of the testimony of two witnesses
and seven exhibits. Mr. May testified on his own behalf.
    The district court, upon evaluation of the evidence, held
that Mr. May had not carried the burden of establishing that
he mailed his notice of appeal in a timely fashion. Order, May
v. Mahone, No. 11-cv-07503 (N.D. Ill. Oct. 10, 2018). Specifi-
cally, the district court determined that Mr. May’s testimony
lacked credibility and that the remaining evidence established
that the notice of appeal was not filed until sometime around
October 15, 2015.
    The factual finding of the district court establishes that
Mr. May’s notice of appeal was filed outside of the time pre-
scribed for such a filing. See id. at 897 (describing the compu-
tation that fixed the deadline at August 19, 2015). Accord-
ingly, this court lacks jurisdiction over the appeal. See Hamer
v. Neighborhood Hous. Servs. of Chicago, 138 S. Ct. 13, 16–17
(2017) (statutory timelines for appeal are jurisdictional and
cannot be waived, forfeited, or excused).
    The appeal is therefore dismissed.